[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Black v. Forchione, Slip Opinion No. 2015-Ohio-4336.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2015-OHIO-4336
  THE STATE EX REL. BLACK, APPELLANT, v. FORCHIONE, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Black v. Forchione, Slip Opinion No.
                                     2015-Ohio-4336.]
Mandamus—Adequate remedy in the ordinary course of the law by way of appeal—
        Judgment dismissing petition for writ affirmed.
      (No. 2014-2053—Submitted July 7, 2015—Decided October 22, 2015.)
        APPEAL from the Stark County Court of Appeals No. 2014CA00129,
                                      2014-Ohio-4560.
                                 _____________________
        Per Curiam.
        {¶ 1} We affirm the court of appeals’ judgment dismissing a petition for a
writ of mandamus.
        {¶ 2} Relator-appellant, Lawrence Black, was convicted of a sexually
oriented offense. See State v. Black, 5th Dist. Stark No. 1999CA00185, 2000 WL
873819 (June 26, 2000) (affirming Black’s conviction and sentence).                       He is
                             SUPREME COURT OF OHIO




therefore a person required to notify the appropriate county sheriff’s office when
he changes his residential address, and he was indicted for a failure to do so in
violation of R.C. 2950.05(A). Black filed a petition for writ of mandamus in the
court of appeals asserting that respondent-appellee, Judge Frank G. Forchione,
lacks jurisdiction over his criminal case for the failure to notify, apparently
believing that only Judge Haas, the judge who presided over his original criminal
case, has jurisdiction. Black is apparently seeking a writ of mandamus ordering
Judge Forchione to vacate his rulings in the case. The court of appeals granted
Judge Forchione’s motion to dismiss, and Black appealed.
       {¶ 3} To be entitled to a writ of mandamus, Black must establish a clear
legal right to the requested relief, a clear legal duty on the part of Judge Forchione
to provide it, and the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452,
¶ 6.
       {¶ 4} “[A] claim of improper assignment of a judge can generally be
adequately raised by way of appeal.” State ex rel. Key v. Spicer, 91 Ohio St.3d 469,
469, 746 N.E.2d 1119 (2001), citing State ex rel. Berger v. McMonagle, 6 Ohio
St.3d 28, 30, 451 N.E.2d 225 (1983) (petitions for mandamus and prohibition
cannot be used as substitutes for an appeal to contest alleged improper assignment
of judge). Here, Black’s only claim appears to be the alleged improper assignment
of Judge Forchione to his criminal case instead of Judge Haas. He therefore has an
adequate remedy in the ordinary course of the law by way of appeal, and he is not
entitled to a writ of mandamus.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Lawrence Black, pro se.




                                          2
                               January Term, 2015




       John D. Ferrero, Stark County Prosecuting Attorney, and Kathleen O.
Tatarsky, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                        3